DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogdanov (US 2021/0231472 A1).
Regarding claim 1, Bogdanov discloses a vortex flowmeter (230), comprising: at least one measuring tube (242), at least one bluff body (238), at least one measuring sensor (240) arranged behind the bluff body (242), viewed in a direction of flow of a medium (along direction of arrow 232) through the at least one measuring tube (242), at least one measuring transducer (260), an actuator (130) for checking the operability of the measuring transducer (test circuit 130 test an operability of 
Regarding claims 2-4 and 6, Bogdanov discloses wherein the at least one measuring sensor (240) has an interior and wherein at least one of the actuator or the at least one measuring transducer (260) is at least partially arranged in the interior (transducer 260 is at least partially arranged in sensor 240; fig 6); wherein the at least one measuring transducer (260) comprises at least one transmitting unit for producing a sampling signal and at least one receiving unit for receiving the sampling signal (in order to function in a sensing mode and a test mode, transducer 260 must have a portion that produces a sampling signal and receives a sampling 
Regarding claims 7-10, Bogdanov discloses wherein the actuator (130) is connected indirectly to the at least one measuring sensor (test circuit 130 is connected to transducer 260 which is part of sensor 240; fig. 6); wherein the actuator (130) is directly connected to the measuring transducer (260) at least at a time of said deflection and/or deformation of the measuring transducer (fig. 6); wherein the actuator (130) is connected indirectly to the measuring transducer (in an embodiment, the transducer may be directly connected to a pulse generator 162; ¶ [0028]); wherein the actuator (130) comprises at least one of at least one piezo element or at least one vibration motor or at least one pair of coils wound in opposite directions or at least part of the measuring transducer (test circuit 130 is connected to and therefore at least part of transducer 260, which is a piezo element; fig. 1).
Regarding claim 11, Bogdanov discloses a method for operating a vortex flowmeter (230) having at least one measuring tube (242), at least one bluff body (238) and at least one measuring sensor (240) arranged behind the bluff body (242), viewed in a direction of flow of a medium (along direction of arrow 232) through the at least one measuring tube (242), at least one measuring transducer (260) and at least one evaluation unit (120), wherein the measuring sensor (240) is arranged such that, during operation (in a sensing mode), the at least one measuring sensor (240) is deflectable by vortices of the medium occurring behind the bluff body (in a sensing 
Regarding claims 12-16, Bogdanov discloses using the actuator (130) to set the measuring sensor (240) in oscillation to check the functionality of the measuring transducer (¶ [0049]); wherein at least one of active deflection or active deformation of the at least one measuring transducer (260) or measuring sensor (240) by the actuator (130) continues during the evaluation of the measuring signal by the evaluation unit (some deflection of transducer 260 by test circuit 130 continues during measurement; ¶ [0049]); wherein the active excitation or the active deformation of the at least one measuring transducer (260) and/or the at least one measuring sensor (240) by the actuator (130) occurs chronologically before the evaluation, so that the evaluation of the measuring signal detects subsiding of the deflection or deformation (deformation of transducer 260 by test circuit 130 occurs before evaluating the measuring signal; ¶ [0049]); wherein the evaluation of the measuring signal is carried out by comparing the measuring signal with an expected measuring signal (the measured signal is compared with a reference value to determine whether transducer 260 is operating properly; ¶ [0049]); wherein, in a case of a functioning measuring transducer (260), the actuator (130) is controlled by the control unit (120) such that the amplitude of the deflection or the deformation assumes different values, and wherein the evaluation unit (120) determines a relationship between the amplitude of the deflection or the deformation and the measuring signal as a proportionality factor (some relationship between an expected amplitude of the deflection of transducer 260 and the measured signal must be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bogdanov (US 2021/0231472 A1) in view of Tsuruoka et al. (US 4,470,310)
Regarding claim 5, Bogdanov discloses the invention as set forth above.
Although Bogdanov is silent on an inductive detection unit to transmit oscillation of the transducer, inductive detection units are well known in the art of flow meters.
Tsuruoka et al. teach a at least one transmitting element (12) for an inductive detection unit (magnetic flux of the magnetic circuit is detected as a means to detect displacement of oscillating plate 12; c. 7, ll. 14-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bogdanov with the inductive detection of Tsuruoka et al. to provide an oscillation detector having a simple construction that does not come into contact with the fluid being detected (Tsuruoka et al.; c. 8, ll. 16-19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852